Title: Thomas Jefferson to John C. Wells, 13 May 1820
From: Jefferson, Thomas
To: Wells, John Clark


					
						Sir
						
							Monticello
							May 13. 20.
						
					
					I am sincerely mortified at my total inability to meet the demand in your letter of yesterday. my engagements of the last were upon the ordinary scale, and within the limits of my means had the produce of the year obtained ordinary prices. but having recieved for it but half the ordinary prices, I fall short with nearly the half of my engagements. this situation being general, there is a general disappointment in the collection of debts. the failure of one debtor to pay disables his creditor and extends itself thro an indefinite line of debtors & creditors. I have enough due to me to make me easy, if I could collect. but the impossibility of collecting requires me to give the indulgence the times call for, and consequently to ask the same from others. I have the assurance of recieving a debt in the course of the ensuing month in which I have good confidence and yours shall be among the earliest I pay. I do not believe this resource will fail me. were it to do so, I should have no other nearer than the ensuing harvest. I can assure you that the pain I feel  under my present inability to answer your call is such as I would not live under beyond the first moment I am enabled to discharge it. and I must ask your confidence & indulgence on that assurance, and that you will accept that of my esteem & respect.
					
						
							Th: Jefferson
						
					
				 